Citation Nr: 0904333	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back disability. 
 
2.  Entitlement to service connection for cervical spine 
disability. 
 
3.  Entitlement to service connection for a right knee 
disorder. 
 
4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

Service connection for low back pain syndrome was denied by a 
decision of the Department of Veterans Affairs (VA) agency of 
original jurisdiction in October 1999.  The veteran was 
notified of this decision by letter dated that same month but 
did not perfect an appeal.  This determination is final. See 
38 C.F.R. § 20.1103 (2008).  He attempted to reopen his claim 
for low back disability in June 2005. 

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from a September 2005 rating decision of the 
VA Regional Office (RO) in Saint Paul, Minnesota that 
reopened the issue of service connection for low back 
disability and denied the claim on the merits.  Service 
connection was also denied for a cervical spine disorder and 
bilateral knee disability.  

The Board points out, however, that whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the underlying 
claim may be considered. See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, regardless of the RO's actions, 
the Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claim. Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue of entitlement to service 
connection for a low back disorder has been recharacterized 
on the title page.

Following review of the record and resolution of the 
threshold issue of whether new and material evidence has been 
received to reopen the claim of service connection for a low 
back disorder, the issues of entitlement to service 
connection for low back, cervical spine, and bilateral knee 
disabilities will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1999, 
the RO denied service connection for low back pain syndrome.

2.  Evidence received subsequent to the October 1999 RO 
decision, when considered by itself or with previous evidence 
of record, relates to an unestablished fact necessary to 
support the claim of entitlement to service connection for 
low back disability.


CONCLUSIONS OF LAW

1.  The RO's October 1999 decision that denied service 
connection for a low back disorder is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The evidence received subsequent to the RO's October 1999 
decision is new and material and the appellant's claim of 
entitlement to service connection for low back disability is 
reopened. 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations - Duty to assist the veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. 
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable 
decision with respect to the threshold issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a low back disorder, 
further assistance is unnecessary to aid the appellant in 
substantiating this aspect of the appeal.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background and Legal Analysis

As noted previously, the record reflects that the RO denied 
entitlement to service connection for a low back disorder by 
rating action dated October 1999.  The appellant did not 
perfect an appeal and that determination is final. See 38 
C.F.R. § 20.1103.  He most recently attempted to reopen his 
claim for such in correspondence received in June 2005.  As 
the October 1999 RO decision was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the appellant's claim of 
entitlement to service connection for low back disability 
should be reopened and re-adjudicated de novo. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim that is the subject 
of a final decision can only be reopened upon the submission 
of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1999 RO 
decision that denied entitlement to service connection for 
low back disability included service treatment records 
showing that the veteran sustained thoraco-lumbar injury 
after falling from a six-foot drop onto some boxes in June 
1992.  Subsequent service treatment records reflect 
continuing treatment for chronic back pain, as well as neck 
and knee complaints, throughout the remainder of his service.  
The appellant was ultimately afforded an orthopedic medical 
board in November 1994.  X-rays of the cervical, thoracic and 
lumbosacral spine in March 1995 were interpreted as showing 
no abnormality.  An assessment of mechanical low back pain 
with an element of psychosomatic pain highly probable was 
recorded in May 1995.  It was noted that no further 
evaluation was necessary.  

Private clinical records dating from 1997 were received 
showing that the veteran was being treated for various 
conditions, including back pain. 

The veteran was afforded a VA examination in August 1999.  It 
was noted that he had recurrent back pain.  An X-ray of the 
lumbar spine was interpreted as negative.  Following physical 
examination, a pertinent assessment of intermittent low back 
syndrome, acute lumbosacral strain, currently quiescent, was 
provided.  

The RO denied service connection for a low back pain syndrome 
in October 1999 on the basis that the evidence failed to show 
continuing back disability related to service.  

Evidence added to the record following the RO's October 1999 
denial of the claim of service connection for low back 
syndrome includes extensive private clinical records dating 
from 1997 showing that the veteran was treated on a 
continuing basis for radiating back pain following an acute 
episode of such without history of trauma in late August 
2000.  When treated at Fairfield Southdale Hospital in 
September 2000, the appellant related that he had had 
episodes like this one off and on over the last several years 
after a fall and injury to his back many years before.  

The veteran was afforded a VA examination in September 2005 
whereupon a VA nurse practitioner diagnosed mild degenerative 
changes of the lumbosacral spine and opined that it was not 
likely related to military service.  This opinion was 
essentially reiterated in an addendum report dated in January 
2006.  

Received in March 2006 were administrative and medical 
records pertaining to the veteran's physical evaluation and 
medical board proceedings between 1994 and 1995.  A history 
of injury was provided to the effect that the veteran was 
stacking boxes of manuals in a warehouse when another service 
member threw a box that struck the pallet on which the 
veteran was standing causing him to fall from the second 
storage level onto his back resulting in cervical-thoracic 
strain with continuing symptoms.  In a report dictated in 
November 1994, it was underscored that the appellant did not 
have specific signs, symptoms or findings to support his 
complaints.  The medical board determined that the veteran 
was unfit to perform further duties in his grade, rank and 
military occupational specialty because of lower back 
problems diagnosed as lumbalgia that did not exist prior to 
service.

When presented with the additional evidence consisting of 
expanded physical evaluation and medical board proceedings 
between 1994 and 1995, the same VA nurse practitioner 
examiner opined in a report dated in June 2006 that while it 
was at least as likely as not that the veteran's chronic 
mechanical low back pain was related to service, "...it would 
be purely speculative to nexus a relationship between [his] 
current degenerative change [at] L5 S1 and his multiple 
complaints in service."

The RO once again denied service connection for low back 
disability in an August 2006 supplemental statement of the 
case on the basis that service connection could not be 
established for pain, and that degenerative changes at L5-S1 
did not manifest to a compensable degree within one year of 
discharge from service.  

The Board finds, however, that the additional information, in 
particular, the expanded physical evaluation and medical 
board proceedings dated between 1994 and 1995 and the opinion 
provided by the VA nurse practitioner in June 2006 relating 
chronic mechanical low back pain to service, when viewed in 
the context of the record, provides a nexus between the 
currently claimed low back disability and service.  This 
evidence tends to support the veteran's claim in a manner not 
previously demonstrated.  It must therefore be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has been 
submitted, and the claim of entitlement to service connection 
for a low back disorder is reopened.  This issue will be 
addressed further in the remand below.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder; the claim is granted to this extent.




REMAND

The veteran asserts that he now has low back, cervical spine, 
and bilateral knee disabilities that are of service onset for 
which service connection should be granted. 

At the outset, the Board points out that review of the record 
discloses that the veteran has not been provided notice of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) with respect to the issue of 
entitlement to service connection for a low back disorder.  
The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record reflects that the RO 
provided the appellant notice in July 2005 of what was 
required to reopen the claim of service connection for a back 
condition, but no notification for service connection on a de 
novo basis.  The veteran must therefore be given the required 
notice with respect to this issue on appeal.  Accordingly, 
the case must be remanded in order to comply with the 
statutory requirements of the VCAA in this regard.

The Board notes that the appellant was examined for 
compensation and pension purposes in August 1999, but that 
the examiner, a medical doctor, did not provide an opinion as 
to the etiology of his orthopedic complaints.  The Board 
observes that when the veteran was evaluated by a VA nurse 
practitioner in September 2005, she opined that the current 
problems the veteran reported with regard to his low back, 
neck, and bilateral knees were not likely related to military 
service.  In an addendum dated in January 2006, she stated 
that "I would be resorting to speculation in determining a 
relationship of the current back condition to the multiple 
complaints of back pain in service."  She also found that 
bilateral knee disability "...is not as likely as not...due to 
his back condition,...[but] due to previous [unspecified] 
trauma and his personal obesity."  In another addendum 
report dated in June 2006, the same examiner found that based 
upon additional information received, it was at least as 
likely as not that the veteran's chronic mechanical low back 
pain was related to service, but that a relationship between 
current degenerative changes at L5-S1 and his multiple 
complaints in service would be purely speculative.  

After correlating the above, the Board finds that not only is 
there some discrepancy in the clinical opinions as to whether 
the claimed orthopedic disabilities are related to service, 
but admissions that it would be speculative to provide a 
nexus opinion in at least two instances.  However, service 
connection may not be granted based on resort to speculation 
or remote possibility. See 38 C.F.R. § 3.102 (2008); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). As such, the Board finds that the VA 
examination reports are not substantially instructive on the 
whole and are inadequate for adjudication purposes.  
Consequently, the Board does not have the requisite 
information to grant or deny service connection at this time.  
The Board is prohibited from making conclusions based on its 
own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  The Board is therefore of the opinion that the 
appellant should be re-examined by a medical specialist for 
review of the record and clarifying medical opinions. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the claims folder indicates that the appellant 
seeks continuing VA outpatient treatment for orthopedic 
disabilities.  The most recent records date through August 
15, 2006.  As VA has notice of the potential existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dating from August 16, 2006 to 
the present should be requested and associated with the 
claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to the claim of 
entitlement to service connection 
for a low back disorder. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  VA outpatient records dating 
from August 16, 2006 should be 
requested and associated with the 
claims folder.

3.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for an examination by a 
VA orthopedist.  The claims folder 
and a copy of this remand should 
be provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

Based on a thorough review of the 
record, clinical evidence and 
physical examination, the examiner 
is requested to provide opinions 
with supporting rationale as to a) 
whether it is at least as likely 
as not (50 percent probability or 
better) a) the veteran now has low 
back, cervical spine, and 
bilateral knee disabilities that 
date back to or are traceable to 
service.  b) Whether such 
disorders are more likely of post 
service onset and unrelated to 
service. c) The examiner should 
specify the etiologies of the 
claimed back, knee and cervical 
spine disorders.  The opinions 
should be set forth in detail in a 
narrative report.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If the report 
is insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


